Citation Nr: 0603298	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  03-04 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether there was clear and unmistakable error in the 
July 1986 administrative decision that the veteran's October 
1985 bicycle accident and resulting injury was due to his own 
willful misconduct

2.  Whether new and material evidence has been received to 
reopen the July 1986 administrative determination of 
misconduct.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to August 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 administrative decision 
issued by the Regional Office (RO) of the Department of 
Veterans Affairs (VA) located in Atlanta, Georgia which 
upheld the RO's July 1986 determination that the veteran's 
October 1985 injury was due to his own willful misconduct.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issues decided herein has been developed and obtained and all 
due process concerns have been addressed.

2.  The veteran did not file a notice of disagreement within 
one year of his notification of the July 1986 determination 
that his October 1985 injury was due to his own willful 
misconduct.

3.  The veteran has failed to allege an undebatable error 
which, had it not been made, would have manifestly changed 
the outcome of the determination made in July 1986, instead 
arguing that the evidence at that time was not properly 
evaluated.

4.  The additional evidence presented since the July 1986 
rating decision does not bear directly and substantially upon 
the willful misconduct determination, is cumulative of 
evidence previously submitted, and is not so significant that 
it must be considered in order to decide fairly the merits of 
the determination.




CONCLUSIONS OF LAW

1.  The July 1986 administrative decision that found the 
veteran's October 1985 injury was due to his own willful 
misconduct did not contain clear and unmistakable error.  38 
C.F.R. § 3.105(a) (2005); 38 C.F.R. § 3.1(n) (1986).

2.  Evidence received since the July 1986 administrative 
decision is not new and material and fails to reopen the 
willful misconduct determination.  38 U.S.C.A. §§ 5107, 5108 
(West 2002); 38 C.F.R. §§ 3.102, 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran in this case seeks to establish entitlement to 
pension benefits due to disabilities arising from an October 
1985 bicycle accident.  In July 1986, the RO issued an 
administrative decision that determined that his October 1985 
injury was due to his own willful misconduct.  The RO found 
that the evidence indicated that the veteran was injured when 
riding a bicycle while intoxicated.  The veteran was notified 
of this determination and of his appellate rights on July 30, 
1986.  The veteran did not file a notice of disagreement with 
this determination within one year of his notification and 
this determination became final.  See 38 U.S.C.A. § 4005(c) 
(1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1986).

In September 1994, the RO issued a rating decision that 
denied entitlement to a nonservice-connected disability 
pension and entitlement to special monthly pension by reason 
of the need for aid and attendance of another person or by 
reason of being housebound due to disabilities.  The veteran 
voiced disagreement with this rating decision and perfected 
his appeal.  In July 1997, the Board issued a decision that 
denied these benefits.  In that decision, the Board found 
that there was no medical evidence of permanent disability 
unrelated to the injuries the veteran sustained in his 1985 
bicycle accident.  The Board also concluded that the 
disabling injuries from this bicycle accident were not for 
consideration in that appeal since it had previously been 
determined that they were the result of willful misconduct, 
which was a determination the veteran had not appealed.  As 
the Board did not address the willful misconduct 
determination in its 1997 decision, the July 1986 
determination was not subsumed by the Board's 1997 decision.  
See Brown v. West, 203 F.3d 1378, 1381-1382 (2000).

The veteran and his representative have made numerous 
assertions that can be distilled into three general 
allegations: 1) the 1986 decision contains clear and 
unmistakable error based on unsupported evidentiary 
conclusions, 2) the 1986 decision contains clear and 
unmistakable error based on a misapplication of law, and 3) 
his current claim is a new claim and not a claim to reopen.  
In regards to the latter, in February 2000 correspondence the 
veteran's representative argues that that subsequent case 
law, specifically Smith v. Derwinski, 2 Vet. App. 241 (1992), 
should be considered liberalizing case law.  The 
representative later clarifies that the presumption in favor 
of line-of-duty findings discussed in Smith should extend to 
a presumption against willful misconduct in situations 
similar to the veteran's case in which the injury occurred 
after his discharge from active duty.   See March 2001 
correspondence.  However, while the Federal Circuit and the 
Court of Appeals for Veterans Claims has recognized that 
38 U.S.C.A. § 105(a) creates a presumption in favor of line 
of duty determinations, there is no indication from the case 
law that this is a liberalization of existing statutory, 
regulatory, or case law.  Therefore, the veteran's current 
claim is not a new claim as argued.

Clear and Unmistakable Error (CUE) Claim

As for CUE in a prior action, the notice and duty to assist 
provisions of the law are inapplicable.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2005); Livesay v. 
Principi, 15 Vet. App. 165 (2001).  Under applicable 
criteria, previous determinations that are final and binding 
will be accepted as correct in the absence of CUE.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a) (2005).

The veteran contends that the July 1986 administrative 
decision which found that his October 1985 accident and 
resulting injury were due to his own willful misconduct was 
clearly and unmistakably erroneous.  In support, he argues 
that 1) there is no factual evidence that he was intoxicated 
and/or actually drinking at the time of his accident, 2) the 
evidence did not indicate that his injuries were related to 
intoxification and the RO did not make such a determination 
and 3) the RO did not expressly consider all the evidence of 
record favorable to the veteran as required by 38 U.S.C.A. 
§ 5104.

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has addressed the question of 
determining when there is CUE present in a prior decision.  
In this regard, the Court has propounded a three-pronged 
test.  These are (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
clear and unmistakable error must be based on the record and 
law that existed a the time of the prior adjudication in 
question.  Russell v. Principi, 3 Vet. App. 310 (1992).

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo the 
court stated,

"...CUE is a very specific and rare kind of 'error.'  It 
is the kind of error, of fact or of law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but 
for the error....  If a claimant-appellant wishes to 
reasonably raise CUE there must be some degree of 
specificity as to what the alleged error is and, unless 
it is the kind of error... that, if true, would be CUE 
on its face, persuasive reasons must be given as to why 
the result would have been manifestly different but for 
the alleged error.  It must be remembered that there is 
a presumption of validity to otherwise final decisions, 
and that where such decisions are collaterally attacked, 
and a CUE claim is undoubtedly a collateral attack, the 
presumption is even stronger."

With respect to the regulatory provisions extant at the time 
of the July 1986 administrative determination, willful 
misconduct was defined as an act involving conscious 
wrongdoing or known prohibited action.  Willful misconduct 
involved deliberate or intentional wrongdoing with knowledge 
of or wanton and reckless disregard of its probable 
consequences.  Mere technical violation of police regulations 
or ordinances did not per se constitute willful misconduct 
and willful misconduct as not determinative unless it is the 
proximate cause of injury, disease or death.  38 C.F.R. § 
3.1(n) (1986).

Evidence of record at the time of the July 1986 
administrative decision included an October 1985 police 
report that indicates the police observed the veteran lying 
on the curb of the road near a bicycle and that emergency 
medical services was called as the veteran advised that he 
could not feel anything below his neck.  The ambulance trip 
report indicates the veteran was immobilized and taken to the 
hospital after being found lying in a prone position with an 
injury to the neck area after appearing to have fallen from a 
bicycle he was riding.  An emergency room record reflects the 
veteran was incoherent, and admitted to the neurosurgical 
intensive care unit.  A strong odor of alcohol (ETOH) was 
noted on the veteran's breath.  (The veteran's representative 
unpersuasively argues that this record indicates that the 
veteran's alcohol level was negative, ("neg").  Actually, 
this note is hand written and given the earlier reference in 
the document to the strong odor of ETOH, the more likely 
interpretation of this note is that the veteran's ETOH level 
was requested, ("req").  

An October 1985 hospital record shows the veteran was brought 
to the emergency room that morning where he was found to be 
intoxicated and unable to move.  The record contains an 
impression of central cervical cord syndrome and ethanol 
intoxication.  The December 1985 hospital discharge summary 
again reflects that on his arrival in the emergency room the 
veteran was unable to move and his general examination was 
unremarkable except for intoxication.  The summary contains 
discharge diagnoses of anterior cervical cord syndrome, 
contusion cervical spinal cord, acute ethanol intoxication, 
quadraparesis secondary to the contusion and cervical cord 
syndrome, and a urinary tract infection acquired while 
hospitalized.  Also of record at the time of the July 1986 
administrative determination was the veteran's description of 
the accident in which he indicated that while riding a 
bicycle, he flipped over after hitting a curb which left him 
with central spinal cord syndrome.  See February 1986 
statement.

The veteran's first argument is that the evidence does not 
show he was intoxicated at the actual time of his accident, 
noting that there was no alcohol containers found at the 
scene of the accident, he had quit drinking hours before 
riding home on his bicycle on a street with no light, no one 
witnessed the accident so his assertions that he was not 
intoxicated at that time should suffice, and the medical 
records had no factual information to substantiate that he 
was intoxicated.  While it is true that there is no eye-
witness testimony or medical evidence of the veteran's level 
of intoxication (or any lack thereof) at the actual moment of 
the accident, such direct evidence is not a requirement for a 
willful misconduct determination.  See 38 C.F.R. § 3.1(n).  
As in the instant case, the totality of the evidence 
surrounding the veteran's accident and subsequent injuries 
with led to his paralysis were considered in determining that 
the veteran's injuries were the result of his intoxication.  
Based on the evidence available in July 1986, the RO in 
essence concluded that the veteran's continued intoxication 
hours after his accident was evidence of his having been 
intoxicated at the time of the accident.  The veteran's 
current arguments that he was not intoxicated at the time of 
the accident and that he fell from his bike simply due to the 
road being dark is essentially a disagreement with how the RO 
evaluated the facts.  A dispute as to how the evidence is 
weighed is inadequate to raise a claim of clear and 
unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995). 

As for the veteran's second argument that the evidence did 
not indicate that his injuries were related to intoxication 
and/or the RO did not make such a determination, the July 
1986 administration decision clearly demonstrates that the 
veteran was injured while riding a bicycle while intoxicated.  
As for the evidence not indicating his injuries were related 
to intoxication, the medical evidence clearly linked his 
paralysis to his injuries that were the result of the bicycle 
accident, which the totality of the evidence shows occurred 
while the veteran was intoxicated.  Therefore, the veteran's 
second argument is again essentially a disagreement with how 
the RO evaluated the facts and, therefore, inadequate to 
constitute clear and unmistakable error.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).  The Board finds that the evidence 
before the RO at the time of the July 1986 administrative 
decision reasonably supports the willful misconduct finding, 
and that the decision reached was consistent with the extant 
governing legal authority.

Concerning the third argument that the RO did not expressly 
consider all the evidence of record including that which was 
favorable to the veteran, the Board also concludes that this 
argument fails to rise to the level of CUE.  Although the RO 
in 1986 did not articulate the reasons for its decision in 
great detail, it is not generally a fruitful exercise to 
speculate on whether a particular RO decision issued prior to 
February 1, 1990, applied relevant regulations or considered 
certain items of evidence based on whether the RO 
specifically discussed the regulations or the evidence in the 
rating decision.  Before February 1, 1990, when 38 U.S.C. § 
5104(b) was added to the law to require ROs to specify the 
evidence considered and the reasons for the disposition, 
rating decisions routinely lacked such specificity.  See 
Crippen v. Brown, 9 Vet. App. 412, 420 (1996).  As such, the 
veteran's argument, explicitly citing misapplication of 
38 U.S.C.A. § 5104 fails to constitute CUE in the instant 
case as the statute was not in effect at the time of the July 
1986 administrative decision.  

Moreover, in this case, the RO specifically noted that the 
medical evidence showed the veteran was intoxicated.  And as 
previously indicated, the medical record the veteran's 
representative argues shows the veteran's alcohol level was 
negative in fact shows alcohol consumption was almost 
immediately considered a factor in the events by emergency 
room personnel.  (They noted the odor of alcohol on the 
veteran's breath and requested his level of alcohol be 
obtained - as a further note, any dispute over whether the 
record shows the ETOH level was "neg[ative]" or was 
"req[uested]," is itself an argument over how facts may be 
interpreted, which does not state a CUE argument.)  

Thus, the veteran's contention that all the medical evidence 
in 1986 did not show he was intoxicated at the time of his 
1985 accident or that the ensuing injuries were the result of 
such intoxication is actually disagreement with how that 
evidence was evaluated and interpreted by the RO.  Simply to 
allege CUE on the basis that the previous adjudications 
improperly weighed and evaluated evidence is an insufficient 
CUE argument.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993); see 
also Gonzales v. West 218 F.3d. 1378, 1381 (Fed. Cir. 2000) 
(a rating decision needs not discuss each piece of evidence, 
only consider all of the evidence).  

The veteran was informed via the June 2005 supplemental 
statement of the case of what constitutes, and does not 
constitute, a CUE in this case.  In short, and for the 
reasons stated above, the Board concludes that the veteran 
has failed to allege CUE in the July 1986 administrative 
action.  Accordingly, his claim of CUE must be denied.

New and Material Evidence

As previously indicated, the veteran did not file a notice of 
disagreement within one year of his notification of the July 
1986 administrative decision.  See 38 U.S.C.A. § 4005(c) 
(1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1986).  Prior 
unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002).  However, if new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002); 
Manio v. Derwinski, 1 Vet. App 145 (1991).  Whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the Board can consider the underlying claim.  38 
U.S.C.A. § 5108 (West 2002); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  During the pendency of the appeal, the 
regulatory definition of new and material evidence was 
amended.  However the amended version applies to claims filed 
on or after August 29, 2001, and therefore it is not 
applicable to the veteran's claim.

At this point, it is not the function of the Board to weigh 
all the evidence to ascertain whether it preponderates for or 
against a conclusion or whether it is in relative equipoise 
on that question.  See Justus v. Principi, 3 Vet. App. 510 
(1992).  Rather, the Board must simply determine whether any 
of the evidence obtained since the final prior denial meets 
the definition of that which is new and material.  If any 
evidence is new and material, the claim is reopened, and the 
underlying claim may be addressed with consideration given to 
all the evidence of record.  

As noted above, at the time of the July 1986 administrative 
decision, the record included an October 1985 police report 
that indicated the police observed the veteran lying on the 
curb of the road near a bicycle and that emergency medical 
services (EMS) was called as the veteran advised that he 
could not feel anything below his neck.  Also of record were 
EMS, emergency room and private hospitalization records that 
indicated the veteran was found lying in a prone position 
with an injury to the neck area after appearing to have 
fallen from a bicycle he was riding, he was intoxicated, and 
he suffered anterior cervical cord syndrome, contusion 
cervical spinal cord, acute ethanol intoxication and 
quadraparesis secondary to the contusion and cervical cord 
syndrome.  Also of record at the time of the July 1986 
administrative determination was the veteran description of 
the accident in which he indicated that while riding a 
bicycle, he flipped over after hitting a curb which left him 
with central spinal cord syndrome.  See February 1986 
statement.

Evidence associated with the claims file subsequent to the 
July 1986 includes numerous statements from the veteran that 
he was not intoxicated at the time of his October 1985.  
However, lay assertions cannot serve as the predicate to 
reopen a claim.  See Hickson v. West, 11 Vet. App. 374 
(1998).  Duplicate records of his October 1985 to December 
1985 hospitalization have been received but as the records 
were associated with his claims file in 1986, these records 
are not new.  Current Social Security Administration (SSA), 
private and VA evidence of his current level of disability 
has been received.  However, evidence describing the 
veteran's current condition is not material to whether the 
veteran's injuries in October 1985 were due to his own 
willful misconduct.  See e.g.  Morton v. Principi, 3 Vet. 
App. 508 (1992).  Therefore, these records do not service to 
reopen the veteran's claim. 

Also received since July 1986 is a copy of a toxicology 
report that indicates that the veteran's blood alcohol 
content (BAC) was .26 from blood drawn at 4:30 a.m. on 
October 26, 1985.  While the veteran argues that this report 
is a computer printout from the original toxicology testing 
and a transcription error may have occurred, the veteran does 
not offer any support for that allegation.  See December 2005 
informal hearing presentation.  The veteran also argues that 
that the blood was drawn more than two hours after he was 
found and was not tested until two days later and therefore 
this report is not reliable.  However, there is no support 
for that interpretation, and while at this point it is not 
the function of the Board to weigh the probative value of all 
the evidence, on its face, the toxicology report confirms the 
RO's earlier conclusion regarding intoxication.  Thus, the 
report is clearly not material to showing the veteran's 
injuries were not due to his own willful misconduct.

In short, the Board finds the evidence submitted since the 
July 1986 administrative decision is not new and material and 
does not serve to reopen the veteran's willful misconduct 
determination.  Until the veteran meets his threshold burden 
of submitting new and material evidence sufficient to reopen 
these claims, the benefit of the doubt doctrine does not 
apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duty to Notify and Assist

Finally, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must be 
provided prior to the adjudication appealed, and must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The veteran was informed by letter in February 2004 of what 
constituted new and material evidence and of the evidence he 
was expected to provide and the evidence VA would obtain.  
The letter also requested the veteran to provide to VA any he 
had pertaining to his claim.  In addition, the February 2005 
supplemental statement of the case contained the complete 
text of 38 C.F.R. § 3.159(b)(1), which includes the 
instructions concerning appropriate notice.  Moreover, the 
record shows the veteran has played an active role in the 
adjudication of his claim.  As such, a remand for additional 
notification would serve no useful purpose and would only 
impose unnecessary burdens on VA and the veteran.  See Reyes 
v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  Therefore, the Board considers 
the notice requirements met for the claim to reopen.  

With respect to the timing of the notice, the Board finds 
that any defect with respect to the timing was harmless 
error.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  It is clear from the veteran's 
active role in the adjudication of his claim and by his 
evidentiary arguments that he understood the evidence needed 
to substantiate his claim and his and VA's roles in the 
claims process.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
 38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005).  VA's duty to assist does not include providing a 
VA examination in claims to reopen.  See 38 C.F.R. 
§ 3.159(c)(4) (2005).  VA, SSA, and private medical records 
have associated with his claims file.  As the veteran has not 
identified or properly authorized the request of any other 
evidence, the Board concludes that no further assistance to 
the veteran regarding development of evidence is required.  
See McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).


ORDER

CUE in the July 1986 administrative decision, which 
determined that the veteran's October 1985 injury was due to 
his own willful misconduct, has not been shown and the appeal 
in this regard is denied.

New and material evidence has not been received to reopen the 
willful misconduct determination, and the appeal is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


